Fish, C. J.
This is an action against a county for alleged taking and damaging of plaintiff’s land, without his consent, by the commissioners of roads and revenues of the county, in connection with widening, repairing, and improving a public road that runs through plaintiff’s land in the county. The overruling of the demurrers, general and special, to the petition is sustained by former rulings of this court in the following cases: Terrell County v. York, 127 Ga. 166 (56 S. E. 309) ; Adkins v. Crawford County, 135 Ga. 679 (70 S. E. 335) ; Murray County v. Wood, 141 Ga. 561 (81 S. E. 856).

Judgment affirmed.


All the Justices concur.